GRANT AGREEMENT
(Non-Qualified Share Options/Tandem SARs)

THIS AGREEMENT (this “Agreement”), executed this 28th day of January 2016 by and
among Telesat Holdings Inc. (the “Company”), Telesat Canada (the “Employer”),
Michael C. Schwartz (the “Participant”), and for the purposes of Sections 11,
12, 13, 15, 16 and 18 only, Loral Space & Communications Inc. (“Loral”), and for
the purposes of Sections 11, 12, and 13 only, the Public Sector Pension
Investment Board (“PSP”), and only for the purposes of Sections 16, 17(b) and
21, 4440480 Canada Inc. (the “Special Purchaser”, collectively with the Company,
the Employer, the Participant, Loral and PSP, the “Parties”).

WHEREAS, the Company has adopted and maintains the Telesat Holdings Inc. 2013
Amended & Restated Management Stock Incentive Plan (the “Plan”) to promote the
interests of the Company and its Affiliates and shareholders by providing the
Company and its Affiliates’ key employees with an appropriate incentive to
encourage them to continue in the employ of and provide services for the Company
or its Affiliates and to improve the growth and profitability of the Company and
its Affiliates;

WHEREAS, the Plan provides for the Grant to participants in the Plan of
Non-Qualified Share Options and Tandem SARs to purchase Shares of the Company;
and

WHEREAS, a Grant was awarded to the Participant.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto agree, as follows:

1. Incorporation of Plan. All terms, conditions and restrictions of the Plan,
including the Accession Agreement, and the Employment Agreement are incorporated
herein and made part hereof as if stated herein and the terms hereof are
incorporated in the Plan as it applies to the Participant. If there is any
express conflict between the terms and conditions of the Plan and this Grant
Agreement, the terms and conditions of this Agreement shall govern. All
capitalized terms used and not defined herein shall have the meaning given to
such terms in the Plan.

2. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company and the Employer hereby grant to the
Participant a NON-QUALIFIED SHARE OPTION with respect to 348,606 Shares (the
“Option”).

3. Grant of Tandem SARs.

(a) Each Option shall be accompanied by a TANDEM SAR at the SAR Base Price (per
Share). The Tandem SAR constitutes an unfunded and unsecured promise of the
Company to deliver (or cause to be delivered) to the Participant a combination
of Shares and cash (as determined by the Committee, in its discretion, subject
to the provisions of this Section 3) at the time such Tandem SAR is exercised,
equal in value to the excess, if any, of the Fair Market Value per Share over
the SAR Base Price per Share of the Tandem SAR. In no event shall the amount of
such excess that the Company shall deliver (or cause to be delivered) to the
Participant in cash exceed the minimum mandatory statutory amount of withholding
taxes due to the applicable Canadian federal and provincial and applicable
United States federal, state and local taxing authorities with respect to the
exercise of the Tandem SAR (the “Minimum Withholding Amount”).

(b) The Participant may exercise the Tandem SAR, in whole or in part, pursuant
to the terms of the Plan and the Grant Agreement provided that, if Section 3(c)
below applies no less than fifteen (15) business days (and no more than thirty
(30) business days) in advance of the effective date of the proposed exercise
the Participant shall give the Committee written notice of his intention to
exercise the Tandem SAR, in whole or in part, and the number of Shares
underlying the Option involved. Upon receipt of such notice, the Committee shall
promptly notify the Participant whether the Company is prohibited by applicable
law or prohibited under any credit agreement (or other debt agreement)
applicable to the Company from (x) permitting such exercise of the Tandem SAR,
in whole or in part, or (y) from making the payment of the amounts in accordance
with Section 3(c) below (an “Applicable Restriction”) at the time the
Participant provides the notice of an intent to exercise. In the case of an
Applicable Restriction, the Participant shall not be permitted to exercise the
Tandem SAR, in whole or in part, to the extent restricted by the Applicable
Restriction, but may, but shall not be obligated to, exercise all or part of the
Option and utilize the Special Purchase Rights (as described in Section 17(b))
with regard to the amounts necessary to pay the Exercise Price and the Minimum
Withholding Amount (provided that the Special Purchase Rights shall not be
available if both (x) the Company’s public common shares are publicly traded and
(y) Participant is otherwise free to sell the Shares acquired under the Option).
Any exercise of all or part of the Tandem SAR or use of the Special Purchase
Rights shall be accomplished within thirty (30) business days after notification
by the Committee that exercise of the Tandem SAR is or is not permitted. If the
exercise or utilization is to occur thereafter, a new notice of intent to
exercise shall be required.

(c) Notwithstanding Section 3(a) but subject to Section 3(b), if exercise of a
Tandem SAR, in whole or in part, occurs during employment (while Cause does not
exist and there is no current intent to voluntarily resign without “Good Reason”
(as defined in the Participant’s Employment Agreement)) or following a
Termination of Employment other than a termination for Cause or a voluntary
termination without Good Reason, and is not prohibited by Section 3(b), the
Minimum Withholding Amount shall be delivered in cash. The remainder of such
excess shall be delivered in Shares. Fractional Shares will not be delivered and
the number of Shares to be delivered upon any exercise by the Participant of the
Tandem SAR, in whole or in part, granted herein shall be rounded up to the
nearest whole Share and the amount of cash to be delivered to the Participant
upon such exercise shall be rounded down. Until such delivery, the Participant
has only the rights of a general unsecured creditor and no rights as a
shareholder of the Company in respect to such Shares.

4. Option/Tandem SAR: The Tandem SAR shall vest, become exercisable, and
terminate at the same times and under the same terms as the Option granted
herein. The exercise of all or part of the Option shall cause the same
proportion of the Tandem SAR to automatically terminate and the exercise of all
or part of the Tandem SAR shall cause the same proportion of the Option to
automatically terminate. Only the Option or the Tandem SAR, and not both, may be
exercised in whole or in part at any time.

5. Grant Date. The Grant Date of the Award hereby granted is November 30, 2015.

6. Exercise Price. The Exercise Price of each Share underlying the Option hereby
granted is CAD $40.16.

7. Grant Term. Subject to the terms of the Plan and Section 14 hereof as to
earlier termination of the exercise period of the Award, the exercise period of
the Award shall expire ten (10) years from the Grant Date.

8. Vesting. Notwithstanding Section 5 of the Plan, the Option shall become
vested and exercisable as to twenty percent (20%) of the Shares underlying the
Option on each of the first five (5) anniversaries of Grant Date, subject in all
cases to the Participant’s continued Employment as of such anniversary as
provided in the Plan, except as modified by Section 14 of this Grant Agreement.

9. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto, upon any breach or default of any party
under this Grant Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of any such breach or default, or
an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Grant Agreement, or any waiver on the
part of any party or any provisions or conditions of this Grant Agreement, shall
be in writing and shall be effective only to the extent specifically set forth
in such writing.

10. Limitation on Transfer. No Shares obtained pursuant to the exercise of the
Award granted herein shall be transferred except subject to the terms set forth
in Schedule A hereto.

11. Drag-Along Rights in Respect of Shares Issuable Upon Exercise of the Award.

(a) Provided that Loral or PSP and their respective Affiliates and their
Permitted Transferees (as defined in the Unanimous Shareholder Agreement) (such
shareholders and their respective Affiliates and Permitted Transferees being
referred to in this Agreement as the “Relevant Shareholders”) collectively hold
a number of Equity Shares of the Company which is not less than 25% of the total
number of Equity Shares then outstanding on a fully diluted basis, if a Relevant
Shareholder proposes to Transfer to any person (the “Drag-Along Transferee”) at
arm’s length from such Relevant Shareholder (for purposes of this Section 11
only, any such Relevant Shareholder that is proposing such Transfer, a “Selling
Shareholder”) some or all of the Equity Shares then held by the Selling
Shareholder, in a bona fide transaction (a “Drag-Along Sale”), then the Selling
Shareholder(s) may elect (a “Drag-Along Election”) to require the Participant
(but provided that all Participants are being similarly required with regard to
their fully vested Shares but not necessarily unvested Shares) to sell to the
Drag-Along Transferee that number of Shares issued upon exercise of any Award
equal to the product of (x) a fraction, the numerator of which is the number of
Equity Shares (on a fully diluted basis) as is proposed to be sold by the
Selling Shareholder(s) and the denominator of which is the aggregate number of
Equity Shares (on a fully diluted basis) owned as of the date of the Drag-Along
Notice (as defined below) by all Relevant Shareholder(s), and (y) the number of
Shares then owned by the Participant and issued upon the exercise of the Award
plus the number of Shares issuable upon the exercise of the Award whether or not
vested, as of the date of the Drag-Along Notice, at the purchase price and upon
the other terms and subject to the conditions of the Drag-Along Sale (including
the kind and amount of consideration to be paid for such Equity Shares), all of
which shall be set forth in the Drag-Along Notice. To the extent that the number
of Shares issued upon exercise of any vested portion of any Award that is held
by the Participant is less than the number calculated pursuant to the preceding
sentence, a portion of the Award not otherwise vested and exercisable shall
become vested and exercisable based on the earliest thereafter vesting tranches
being vested before later vesting tranches and the Participant shall be
required, conditioned on the closing of the Drag-Along Sale, to exercise such
portion of such Award and Transfer the resulting Shares in the manner provided
in the previous sentence. The Participant shall be responsible to the Selling
Shareholders for the Participant’s pro rata share of a reasonable estimate of
the out-of-pocket transactional expenses to be paid by the Selling Shareholders,
as determined by the Selling Shareholders, incurred in connection with the
Drag-Along Sale. Without limiting the foregoing liability, the Selling
Shareholders shall be entitled to agree with the purchaser for the payment of
such pro rata share directly, to the Selling Shareholders out of sale
proceedings.

(b) The rights set forth in Section 11(a) shall be exercised by the Selling
Shareholder giving written notice by delivery of a true and complete copy of the
offer to purchase from the Drag-Along Transferee together with all relevant
agreements (the “Drag-Along Notice”) to each Participant which shall
specifically identify the identity of the proposed Drag-Along Transferee, the
number of Equity Shares proposed to be sold to the Drag-Along Transferee, the
purchase price therefor, the material terms and conditions of the proposed
Drag-Along Sale and the proposed closing date of the Drag-Along Sale.

(c) The Selling Shareholders may assign to the Drag-Along Transferee the rights
under this Section 11 and Section 12 hereof, and in such event, the Drag-Along
Transferee shall be treated as if it is the Selling Shareholder thereafter.

(d) This Section 11 shall not apply to sales made in connection with an Initial
Public Offering or other sales made into the public market.

12. Tag Along Rights in respect of Shares Issuable Upon Exercise of the Award.

(a) No Relevant Shareholder shall sell, offer to sell or agree to sell any
Equity Shares (other than (i) sales of Equity Shares by a Relevant Shareholder
to any other Relevant Shareholder, (ii) sales made in connection with an Initial
Public Offering or other sales made into the public market, (iii) sales of
Equity Shares by a Relevant Shareholder(s) to its or their Affiliate, (iv) a
sale by PSP (or an Affiliate) of Equity Shares to a shareholder who through such
sale acquires a right to nominate directors of the Company but not a
proportionate share of PSP’s Equity Interest, (v) a transfer to a Permitted
Transferee as defined in Section 7.04(l) of the Unanimous Shareholder Agreement,
(vi) in a PSP Sell-Down (as defined in the Unanimous Shareholder Agreement) or
(vii) sales aggregated with all other Transfers by Relevant Shareholders of less
than 5% of Equity Shares collectively owned by all Relevant Shareholders as of
the Grant Date), unless the applicable offer is in writing and provides, as a
condition precedent to its completion, that the proposed purchaser grants to the
Participant the right to require the proposed purchaser to purchase, at the
discretion of the Participant, some or all of that proportion of the Shares
owned by the Participant and issued upon exercise of the Award, plus Shares of
the Participant issuable upon exercise of the Award whether or not vested, as is
equal to the product of (x) the Tag-Along Percentage, and (y) the number of
Shares then owned by the Participant and issued upon the exercise of the Award
plus the number of Shares issuable upon the exercise of the Award whether or not
vested, as of the date of the Tag-Along Notice, at a price per Share, and upon
the other terms and subject to the other conditions (including kind and amount
of consideration) as is set forth in the offer to the Selling Shareholder(s) (a
“Tag-Along Sale”); provided, however, that (without limiting the rights of Loral
or PSP under this Agreement, including, without limitation, Sections 11 and 15)
the obligations of each Relevant Shareholder set forth in this Section 12(a)
shall cease in the event that, subject to the prior written consent of Loral and
PSP, the Participant enters into a separate agreement or arrangement with the
proposed purchaser or the Company regarding the treatment of the Shares owned by
the Participant and issued upon exercise of the Award in connection with any
such sale (or proposed sale) by a Relevant Shareholder. The “Tag-Along
Percentage“ means a fraction, the numerator of which is the number of Equity
Shares as is proposed to be sold by the Relevant Shareholder(s) who are
proposing such sale (for purposes of this Section 12 only, such Relevant
Shareholder, a “Selling Shareholder”) and the denominator of which is the
aggregate number of Equity Shares then owned by all Relevant Shareholders;
provided that if the Tag-Along Sale is for all of PSP’s and its Affiliates’
Equity Shares (a “Qualifying Tag-Along Sale”) and is entered into in connection
with, or contemporaneously with, a Loral Transaction (as defined herein), then
the Tag-Along Percentage shall equal 100%.

(b) Notwithstanding Section 12(a) above, in the event of a Qualifying Tag-Along
Sale, with respect to the Applicable Percentage of the Participant’s Shares
(whether issued or issuable upon exercise of his Award and whether vested or
unvested): (i) the purchase price per Share shall be the Implicit Loral Purchase
Price Per Telesat Share, and (ii) the consideration payable by the buyer in the
Qualifying Tag-Along Sale shall, except as otherwise consented to by Loral and
the Participant, be the same Non-Cash/Mixed Consideration as is paid to the
holders of Loral Common Stock in the Loral Transaction; provided that the
consent of the Participant shall not be required where some or all of the
Non-Cash/Mixed Consideration is replaced with cash consideration. “Applicable
Percentage” means the number of Equity Shares owned by Loral immediately prior
to the Qualifying Tag-Along Sale, divided by the number of Equity Shares
outstanding immediately prior to the Qualifying Tag-Along Sale excluding Equity
Shares issued or issuable upon the exercise of any Award, such result expressed
as a percentage. “Implicit Loral Purchase Price Per Telesat Share” means the
Loral Stake FMV divided by the number of Equity Shares owned by Loral
immediately prior to the transaction with respect to which the calculation is
being made. In addition, if the Participant fails to exercise his tag along
rights in the event of a Qualifying Tag-Along Sale, Loral shall have a Loral
Call as provided in Section 15(f) and the Relevant Shareholders (as applicable)
shall have drag-along rights as provided in Section 11.

(c) The Selling Shareholder(s) shall give notice of any proposed sale to the
Participant (the “Tag-Along Notice”) and shall permit the Participant to have
not less than 20 days to accept such offer in a manner which permits the
Participant to specify the number of Shares which the Participant wishes to
sell. To the extent necessary in order to effect the Tag-Along Sale (and only to
such extent), and conditional upon the closing of the Tag-Along Sale, any
portion of the Award of the Participant not vested and exercisable shall become
vested and exercisable to the extent that the Shares issuable upon such exercise
may be included in the Tag-Along Sale based on the earliest unvested tranches
vesting first. The completion of the sale of such Shares by the Participant
shall be subject to completion of the sale of Equity Shares by the Selling
Shareholder(s) and vice versa. If the Participant exercises tag-along rights
pursuant to this Section 12, the Participant shall be responsible to the Selling
Shareholders for his pro rata share of a reasonable estimate of the
transactional expenses of the Selling Shareholders, as determined by the Selling
Shareholders, in connection with the Tag-Along Sale, and the Selling
Shareholders shall be entitled to agree with the purchaser for the payment of
such pro rata share of the reasonable estimate of the transactional expenses, as
determined by the Selling Shareholders, to the Selling Shareholders.

(d) If any transfer of Equity Shares to a Permitted Transferee or Affiliate is
exempt from this Section 12, as set forth above, as a condition of such
Transfer, the transferee shall agree that any subsequent Transfer of such Equity
Shares shall be subject to this Section 12.

(e) In the case of any initial public offering in which a Selling Shareholder
transfers its Equity Shares, Participant shall be entitled to the vesting
acceleration described in this Section 12 as though such transfer were subject
to this Section 12, with regard to the unvested Awards necessary to be vested
and exercised to sell the Shares in the initial public offering pursuant to item
(iv) of Schedule A and Participant shall have no rights to tag along on any
public offering under this Section 12 (but shall have the rights under item
(iv) of Schedule A).

13. Sale Procedures

(a) In connection with any Drag-Along Sale, or any Tag-Along Sale which the
Participant agrees to accept, all Participants shall be obligated, if applicable
and if permitted by law, to vote (or consent in writing, as the case may be, in
respect of) all Shares held by them in favour of any Drag-Along Sale or
Tag-Along Sale being effected by merger, amalgamation, consolidation, plan of
arrangement, share sale, asset sale or other type of business combination
requiring shareholder approval and the Participant shall in all other respects
support the transaction contemplated by the Drag-Along Sale or Tag-Along Sale
and shall be obligated to take all reasonable actions and to reasonably
cooperate in the consummation of the transaction contemplated thereby and shall
execute all documents, including a sale, purchase, amalgamation, reorganization
or merger agreement, reasonably requested by the Selling Shareholder(s)
containing the terms and conditions of the Drag-Along Sale or Tag-Along Sale;
provided, however, that such terms and conditions shall include the following:
(i) any representations and warranties from the Participants shall be on a
several and not joint basis; and (ii) the maximum liability of each Participant
(other than for fraud or intentional misrepresentation as to ownership or the
existence of a lien) under such Drag-Along Sale or Tag-Along Sale transaction
shall be limited to the purchase price received by such Participant.

(b) No Participant shall exercise any rights of appraisal or dissent rights that
such Participant may have (whether under applicable law or otherwise) or could
potentially have or acquire in connection with any Drag-Along Sale or Tag-Along
Sale or any proposal that is necessary or desirable to consummate the Drag-Along
Sale or Tag-Along Sale.

(c) All Transfers of Shares, including Shares issuable upon exercise of the
Award to the Drag-Along Transferee pursuant to Section 11 or the Tag-Along
Transferee pursuant to Section 12, shall be consummated contemporaneously on the
closing date specified in the Drag-Along Notice or offer of Tag-Along Sale and,
if any Participant shall not have taken such steps as are necessary to Transfer
Shares and/or exercise the Award to be exercised as provided above in
Section 11, in order for the Shares to be so Transferred, such Participant shall
be deemed to have appointed each Selling Shareholder as his true and lawful
attorney in fact to take all such actions and to sign all such documents as are
necessary or, in the reasonable view of the Selling Shareholder, desirable in
order to effect such Transfer. In such event, the Selling Shareholder shall hold
the purchase price for such Shares in trust for the Participant, pending
acknowledgement in writing of the Transfer by the Participant.

14. Revised Vesting and Exercise Time Period.

(a) The Award will vest, in full, immediately prior to either a Change of
Control or a Loral Only Change of Control (as defined in Section 15).

(b) Instead of the provisions set forth in Section 5.4.2 of the Plan, the
following provisions will apply:

(i) (A) upon termination of the Participant’s employment by the Participant
without Good Reason at any time (x) before November 30, 2017, (y) between
December 1, 2017 and November 30, 2018, if Daniel Goldberg ceases to be employed
by the Company for any reason within six (6) months prior to such termination or
(z) if Cause exists at the time of such termination or (B) upon termination of
the Participant’s employment by the Company for Cause at any time, the Award,
whether vested and exercisable on or prior to the date of such termination, or
not, shall immediately as of such date of termination be forfeited.

(ii) upon termination of the Participant’s Employment by the Company at any time
without Cause, or by the Participant for Good Reason, the portion of the Award
that would have become vested in the one-year period immediately following the
date of termination shall immediately become vested and exercisable, in full,
and shall continue to be exercisable for a period of 180 days following such
date, and thereafter shall be forfeited.

(iii) if the Participant’s Employment terminates as a result of death or
Disability of the Participant, the portion of the Award that would vest within
one year of the date of termination of employment shall immediately vest.

(iv) in the event of the death or Disability Termination of the Participant, the
vested portion of the Award shall continue to be exercisable for a period of one
year from the Participant’s termination of employment as a result of death or
Disability, and thereafter shall be forfeited.

(v) upon termination of the Participant’s Employment by the Participant without
Good Reason at any time on or after November 30, 2017 (except as provided in
Section 14(b)(i)(A)(y) or (z)), the vested portion of the Award shall be
exercisable for a period of 90 days following such date, and thereafter shall be
forfeited.

(c) The provisions of Section 14(b) above shall be subject to Section 5.8.2 of
the Plan as to termination of exercise periods to the extent not based on
termination of Employment.

15. Loral Transaction.

(a) Loral Only Change of Control Defined. A “Loral Only Change of Control” shall
have occurred when both (i) the holders of 90% or more of the shares of each
class of common stock (the “Common Stock”) of Loral outstanding at the relevant
time, sell, transfer, exchange or otherwise dispose of such shares pursuant to a
transaction or series of related transactions as a result of which any person or
group (as such terms are defined in Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) or any successor provision
to either of the foregoing) of persons (the “Acquiror”), acquires and becomes
the beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3
or any successor rule or regulation promulgated under the Exchange Act) directly
or indirectly, of 90% or more of each class of Common Stock; provided that such
Acquiror is not and does not include, or act in concert with, the MHR Fund (as
defined in the Unanimous Shareholders Agreement) (a “Loral Transaction”); and
(ii) a Qualifying Tag-Along Sale is not entered into in connection with or
contemporaneous with, the Loral Transaction.

(b) Initial Public Offering. If the Company completes an Initial Public
Offering, then, from and after the later of a Loral Only Change of Control or
the Initial Public Offering, the Sell Down Percentage shall be deemed to be the
greater of 64% or as calculated pursuant to Schedule A. In addition, following
the completion of an Initial Public Offering, the following provisions of this
Agreement shall be inapplicable: the proviso in the last sentence of Section
12(a), Section 12(b), and Sections 15(c), (d) and (e).

(c) Notice of Certain Transactions. As soon as reasonably practicable following
such time as Loral enters into an agreement or arrangement that would reasonably
be expected to result in a Loral Only Change of Control, Loral shall inform the
Participant (the “Loral Notification”) of the following: (i) a description of
the consideration to be received by Loral shareholders holding Common Stock (the
“Loral Only Change of Control Consideration”) and (ii) the date by which
Participant must provide the Company, Loral and PSP with its LCC Put Notice (as
defined below) (which date shall be at least seven (7) days after the date of
the Loral Notification); provided, however, Loral shall not be obligated to
deliver the Loral Notification if doing so would violate any contractual
obligation of Loral or its Affiliates or applicable law (a “Loral Notification
Restriction”). Loral agrees to take commercially reasonable efforts to overcome
or have waived any Loral Notification Restriction; however, should Loral be
unable to overcome or have waived a Loral Notification Restriction it shall
deliver the Loral Notification as soon as reasonably practicable after such
Loral Notification Restriction no longer restricts Loral from providing the
Loral Notification. If there shall be a material change in the Loral Only Change
of Control Consideration (a “Material Change”) from that set forth in the Loral
Notification, Loral shall promptly give Participant notice of such change and
give him an opportunity to confirm or revoke his LCC Put Notice (such
notification being deemed to be a new Loral Notification and the date set forth
therein for confirmation or revocation of Participant’s LCC Put Notice, the new
and applicable date contained in the Loral Notification (which date shall not be
less than seven (7) days following the earlier of (i) the date of the new Loral
Notification and (ii) public disclosure of such change)). In addition, as soon
as reasonably practicable following such time as Loral enters into an agreement
or arrangement that would reasonably be expected to result in a Loral
Transaction that is not a Loral Only Change of Control, Loral shall inform the
Participant of the existence of such Loral Transaction and a description of the
consideration to be received by Loral shareholders holding Common Stock in such
Loral Transaction.

(d) LCC Put Right. Upon a Loral Only Change of Control, Participant shall have
the right (the “LCC Put Right”) exercised by providing written notice (the “LCC
Put Notice”) to the Company, Loral and PSP, delivered within the timeframes set
forth in Section 15(c), to require that the Company cause the Special Purchaser
to purchase (pursuant to Section 17(b)) from Participant up to a number of
shares equal to the product of the Total Shares and the Loral Ownership Percent
(which number of shares shall be the “LCC Put Shares” and shall be specified in
the LCC Put Notice) for cash in an amount per Share equal to the Implicit Loral
Purchase Price per Telesat Share (the “Cash Consideration”). “Total Shares” are
the Shares owned by the Participant and issued upon exercise of the Award, plus
Shares of the Participant issuable upon exercise of the Award whether or not
vested. The “Loral Ownership Percent” shall be a fraction the numerator of which
is the number of Equity Shares owned by Loral and its Affiliates as of the date
immediately preceding the Loral Only Change of Control and the denominator of
which is the aggregate number of all Equity Shares as of such date excluding
Equity Shares issued or issuable upon the exercise of any Award. Participant’s
LCC Put Right shall expire unless Participant shall have delivered an LCC Put
Notice in accordance with the provisions of this Section 15. Upon the expiration
of Participant’s LCC Put Right, neither the Company, the Special Purchaser,
Loral nor PSP shall have any further obligation to affect the purchase or
Exchange of the LCC Put Shares. Participant acknowledges and agrees that because
of the nature of these matters and the transactions any LCC Put Notice shall be,
subject to the penultimate sentence of Section 15(c), irrevocable and binding on
the part of Participant.

(e) Company Put Restriction. Should the Company and/or the Special Purchaser be
prohibited by applicable law or prohibited under any credit agreement (or other
debt agreement) applicable to the Company from effecting the purchase pursuant
to Sections 15(d) and 17(b) (a “Company Put Restriction”) (provided that a
credit or other debt agreement shall not be considered to create a Company Put
Restriction if the payment of the Cash Consideration can be effected by
application of any provision, election or “basket” available under the
agreement, in which case the Company shall be required to cause the Special
Purchaser to effect the purchase of the LCC Put Shares to the extent permitted
under such agreement), then the Company shall notify Loral, PSP and the
Participant in writing (a “Company Restriction Notice”) and shall not be
obligated to cause the Special Purchaser to purchase the LCC Put Shares to the
extent prohibited by the Company Put Restriction. The Company shall use
commercially reasonable efforts to overcome (or obtain a waiver of) any Company
Put Restriction and shall send a subsequent written notice (the “Company
Restriction Elimination Notice”) to Loral and PSP and, unless a Loral Call or
Shareholder Backstop with respect to all of the LCC Put Shares shall have
previously closed, the Participant, promptly after the Company determines that
the Company Put Restriction no longer applies. In such event, Participant shall
once again have the right, within seven (7) days from the date of the Company
Restriction Elimination Notice to exercise the LCC Put Right by delivering a new
LCC Put Notice for the LCC Put Shares, less the Shares, if any, acquired by
Loral pursuant to the Loral Call, in which event the LCC Put Right shall be
effected subject to and in accordance with the provisions of this Section 15
(provided that if the Implicit Loral Purchase Price per Telesat Share has
already been determined in response to Participant’s original LCC Put Notice and
there has not been a subsequent Material Change, such determination shall remain
valid and the Implicit Loral Purchase Price per Telesat Share will not be
determined again in response to any subsequent LCC Put Notice given pursuant to
this sentence). In the event of a Company Put Restriction or a default by the
Special Purchaser in purchasing the LCC Put Shares upon exercise of the LCC Put
Right, then Loral shall purchase all of the LCC Put Shares; provided, however,
that PSP shall have the right, but not the obligation, exercisable upon written
notice to Loral and the Participant not more than five (5) days after PSP’s
receipt of the Company Restriction Notice, to purchase a percentage of the LCC
Put Shares determined by dividing the number of Equity Shares owned by PSP
immediately prior to the Loral Only Change of Control by the total number of
Equity Shares owned collectively by Loral and PSP at such time, in which case
upon any such exercise by PSP the number of LCC Put Shares to be purchased by
Loral shall be reduced accordingly (any such purchase of LCC Put Shares by Loral
and/or PSP, a “Shareholder Backstop”). The consideration paid to the Participant
by Loral upon a Shareholder Backstop shall at the election of Loral, be either
(i) Cash Consideration or (ii) if in connection with the Loral Only Change of
Control the holders of Loral Common Stock receive consideration for their shares
in a form other than solely cash (“Non-Cash/Mixed Consideration”), the
Non-Cash/Mixed Consideration (to the extent the Non-Cash/Mixed Consideration
consists of more than one type of consideration (e.g. cash and notes), the
consideration paid to the Participant shall be the same types of consideration
in the same proportion as received by the holders of Loral Common Stock);
provided that Loral may, at its option, deliver cash to the Participant in place
of some or all of the Non-Cash/Mixed Consideration. The consideration paid to
the Participant by PSP in the event that it elects to participate in a
Shareholder Backstop shall be in the form of cash. Notwithstanding anything to
the contrary contained in this Section 15(e), the obligation of Loral to effect
a Shareholder Backstop, and PSP’s right to effect a Shareholder Backstop, shall
cease in the event that, subject to the prior written consent of Loral and PSP,
the Participant enters into a separate agreement or arrangement with the
purchaser under a Loral Only Change of Control or the Company regarding the
treatment of the LCC Put Shares owned by the Participant and issued upon
exercise of the Award in connection with any such Loral Only Change of Control.

(f) Exercise of the Loral Call. Loral shall have the right to purchase from the
Participant some or all of that number of Shares equal to the product of the
Total Shares and the Loral Ownership Percent upon either (i) a Loral Only Change
of Control, and whether or not Participant exercises his LLC Put Right pursuant
to this Section 15, or (ii) a Qualifying Tag-Along Sale in which the Participant
does not exercise his tag-along rights pursuant to Section 12 in full (the
“Loral Call”). The Loral Call is exercisable: (i) in the case of a Loral Only
Change of Control, by written notice delivered to the Participant and PSP not
more than seven (7) days after the last day by which the Participant may
exercise the LCC Put under Section 15(d) or (e) above or the Loral Restriction
Elimination Call under Section 15(h), and (ii) in the case of a Qualifying
Tag-Along Sale, by written notice delivered to the Participant and PSP not more
than seven (7) days after the last day by which the Participant may exercise his
tag along rights with respect to the Qualifying Tag-Along Sale (the last day on
which the written notice may be delivered being, the “Call Notice Deadline”).
Loral may at its election, assign some or all of the Loral Call to the Company.
In the event that Loral exercises a Loral Call, PSP shall have the right,
exercisable at PSP’s written election delivered to Loral and the Participant not
more than five (5) days after PSP’s receipt of Loral’s notice pursuant to the
immediately preceding sentence, to purchase from the Participant a percentage of
the Shares that are subject to the Loral Call determined by dividing the number
of Equity Shares owned by PSP immediately prior to the Loral Only Change of
Control or Qualifying Tag-Along Sale (as the case may be) pursuant to which the
Loral Call shall have been exercised by the total number of Equity Shares owned
collectively by Loral and PSP at such time, which Shares shall be purchased by
PSP upon the same terms and conditions as the Loral Call, except that the
consideration paid by PSP for such Shares shall be in cash. To the extent that a
Loral Call closes, the Company shall be discharged from satisfying the LCC Put
Right in respect of the Shares subject to the Loral Call.

(g) Closing of the Loral Call. Upon closing of the Loral Call, Loral shall
exchange (x) Exchange Consideration (as defined below) equal to the Implicit
Loral Purchase Price Per Telesat Share multiplied by the number of Shares
subject to the Loral Call, for (y) the number of Shares subject to the Loral
Call. The “Exchange Consideration” shall, at the election of Loral, be either
(i) Cash Consideration or (ii) if in connection with the Loral Only Change of
Control the holders of Loral Common Stock received Non-Cash/Mixed Consideration,
the Non-Cash/Mixed Consideration (to the extent the Non-Cash/Mixed Consideration
consists of more than one type of consideration (e.g. cash and notes), the
consideration paid to the Participant shall be the same types of consideration
in the same proportion as received by the holders of Loral Common Stock);
provided that Loral may, at its option, deliver cash to the Participant in place
of some or all of the Non-Cash/Mixed Consideration.

(h) Loral Call Restriction. Should Loral be prohibited by applicable law or
prohibited under any agreement (including any credit or other debt agreement)
applicable to Loral from paying the Exchange Consideration or acquiring the LCC
Put Shares (a “Loral Call Restriction”) (provided that a credit or other debt
agreement shall not be considered to create a Loral Call Restriction if the
payment of the Exchange Consideration can be effected by application of any
provision, election or “basket” available under the agreement, in which case
Loral shall be required to effect the exchange of the LCC Put Shares to the
extent permitted under such agreement), then Loral shall notify Participant in
writing (a “Loral Restriction Notice”) and Loral shall not be obligated to
exchange the number of Shares subject to the Loral Call or the Shareholder
Backstop to the extent prohibited by the Loral Call Restriction. Until such
time, if any, as the LCC Put Right is closed, Loral shall use commercially
reasonable efforts to overcome (or obtain a waiver of) any Loral Call
Restriction and shall send a subsequent written notice (the “Loral Restriction
Elimination Notice”) to the Participant, promptly after Loral determines that
the Loral Call Restriction no longer applies. In the case of a Shareholder
Backstop, Participant shall then have the right, within seven (7) days from the
date of the Loral Restriction Elimination Notice to require Loral to purchase
its pro rata share of the LCC Put Shares by delivering a written notice therefor
to Loral (the “Loral Restriction Elimination Call”). Upon receipt of any such
notice, Loral shall close the Loral Call or its portion of the Shareholder
Backstop, as applicable, subject to and in accordance with the provisions of
this Section 15 (provided that if Implicit Loral Purchase Price per Telesat
Share has already been determined in response to Participant’s original LCC Put
Notice and there has not been a subsequent Material Change, such determination
shall remain valid and the Implicit Loral Purchase Price per Telesat Share will
not be determined again).

(i) Closing. The closing of the purchase of the LCC Put Shares, Shareholder
Backstop or the Loral Call, as applicable, shall occur as close to
contemporaneously with the Loral Only Change of Control as is reasonably
practicable. In the case of the Loral Call, Participant shall be deemed to have
appointed Loral as his true and lawful attorney in fact to take all such actions
and to sign all such documents as are necessary or, in the reasonable view of
Loral, desirable in order to effect the closing of the Loral Call, in which
case, Loral shall hold the purchase price for such Shares in trust for the
Participant, pending acknowledgement in writing of the exchange by the
Participant.

(j) Reservation of Rights; Confidentiality. Participant acknowledges and agrees
that neither the provision of the Loral Notification nor any communications
related thereto between Loral and Participant, nor Participant’s delivery of an
Exchange Notice in response to the Loral Notification, may affect the right of
Loral or the holders of its Common Stock to subsequently determine not to pursue
or enter into any agreement or arrangement relating to a Loral Only Change of
Control on any terms, or to change the Loral Only Change of Control
Consideration. Participant further agrees that Participant (i) will keep the
Loral Notification and the matters stated therein or related thereto strictly
confidential and not disclose them to any third party, and (ii) upon request
from Loral, enter into a customary confidentiality agreement with Loral relating
to any information provided in the Loral Notification or otherwise provided by
Loral that is related thereto.

16. Special Exercise and Repurchase. In the event that the Participant’s
employment terminates, other than for Cause or voluntarily without Good Reason,
at a time when the Company’s common equity securities are not publicly-traded,
if the Participant notifies the Company and Loral of his intent to exercise the
Tandem SAR at a specific date fifteen (15) to thirty (30) business days after
such notice of intent to exercise (with such exercise date being while the
Tandem SAR is still exercisable) and the estimated amount of Canadian and United
States taxes (with an estimated calculation) that would be due upon such
exercise is greater than the Minimum Withholding Amount, the Committee shall
promptly notify the Participant of its calculation of the Fair Market Value of
the underlying Shares and the number of Shares (the “Gap Shares”) that would be
necessary to be purchased by the Company or its Affiliate to enable a
Participant to pay additional taxes due in addition to the Minimum Withholding
Amount, assuming the date of the giving of the notice was the exercise date (the
amount of additional taxes being the “Gap Taxes” and the additional Options that
would be need to be exercised to obtain the Gap Shares being the “Gap Taxes
Options”). The exercise period on the Gap Taxes Options shall be automatically
extended until the earliest of (w) the end of the exercise period for the Option
without regard to the termination of employment, (x) sixty (60) days after
Special Purchaser or Loral notifies the Participant that it will purchase the
underlying Shares of the Gap Taxes Option from the Participant on the date that
is six (6) months and one (1) day after the exercise of the Tandem SAR with
regard to the Gap Taxes Option (and provides a Confirmation (as defined below)
(y) nine (9) months after the Company’s common equity securities are
publicly-traded, and (z) the Participant’s commencement of employment with a
Competitor; provided that the foregoing extension shall not apply if, upon
receipt of the notice of intent to exercise from the Participant, either (i) the
Company confirms in writing (a “Company Confirmation”) that it will have the
ability (without creating a default) under its credit agreement (or other debt
agreements) to have the Gap Shares purchased (and the subsequent steps taken)
through the Special Purchase Right (as described below in Section 17(b)) six
(6) months and one (1) day after the date of the exercise or (ii) if it is then
a shareholder of the Company, Loral confirms in writing (a “Loral Confirmation”
together with a Company Confirmation, a “Confirmation” ) that, if the Gap Shares
cannot be timely purchased through the Special Purchase Right (as described
below in Section 17(b)), it will purchase the Gap Shares six (6) months and one
(1) day after the exercise without violating Canadian or other applicable laws
regarding its securities ownership of the Company and compliance with other
relevant legal requirements or its credit agreements (or other debt agreements).
Any Confirmation shall only be effective if delivered by the Company or Loral to
the Participant at least five (5) days prior to the proposed exercise date. If a
Confirmation is so delivered, the Gap Shares shall be purchased six (6) months
and one (1) day after the exercise pursuant to the Special Purchase Right (as
described below in Section 17(b)) or by Loral, as the case may be; provided that
the Special Purchaser shall not be required to effect such purchase if, as a
result of a change in circumstances beyond the reasonable control of the
Company, the Special Purchaser is prohibited from making such purchase (or
subsequent steps specified in Section 17(b) hereof) by applicable law or such
purchase (or subsequent steps) would create a default under a credit agreement
(or other debt agreements) of the Special Purchaser or the Company (and Loral
shall instead make such purchase, unless Loral is similarly prohibited or would
have such a default and was also prohibited or would have had such a default at
the time the Confirmation was delivered). If neither Loral nor the Special
Purchaser completes the purchase of the GAP Shares as a result of such a
prohibition, then the Special Purchaser shall be required to repurchase the GAP
Shares as provided above as soon as such restrictions have lapsed (and the
Special Purchaser shall provide written notice to the Participant promptly upon
such lapse).

17. Restriction on Call Rights and Purchase.

(a) Notwithstanding Section 5.9.3 of the Plan, the call rights of the Company as
set out in Section 5.9.3 of the Plan generally shall not apply if the
Participant is terminated by the Company without Cause or the Participant’s
Employment is terminated by the Participant for Good Reason; provided, that
(a) such call rights shall fully apply to Shares that have become issuable upon
the exercise of the portion of the Award which has vested and become exercisable
solely as a consequence of such termination of employment (on the terms
specified in Section 5.9.3 of the Plan) and (b) such call rights may be
exercised in respect of any Shares held by the Participant during the six-month
and one day period commencing on the later of: (i) the date the Board, acting in
good faith, becomes aware that the Participant has become employed by, or is
otherwise providing services to, a Competitor (as defined in Schedule “A”
hereto) with the date of such determination by the Board being treated under
Section 5.9.3 of the Plan as if it was the date of termination of employment (in
such case, the call right may be exercised at the Fair Market Value of the
Shares on the date of exercise) or (ii) the exercise date of the Award.
Notwithstanding Section 5.9.3 of the Plan, in the event that the Participant’s
employment terminates, other than for Cause or voluntarily without Good Reason,
the Company may not satisfy the purchase price under the call rights by issuing
a promissory note to Participant. Notwithstanding anything to the contrary in
the Plan, any reference to “Grant Date” in Section 5.9.3 of the Plan shall be
deemed to refer to “November 30, 2015.” In the event the Participant voluntarily
terminates employment between December 1, 2017 and November 30, 2018 and if
Daniel Goldberg ceased to be employed by the Company for any reason within six
(6) months prior to such termination, the provisions of Section 5.9.3 of the
Plan shall apply as if the termination was prior to December 1, 2017. Upon
exercise of the Company of its call right, such call right shall immediately be
deemed to have been assigned to, and exercised by, the Special Purchaser (as
described in Section 17(b)).

(b) In the event that (i) the Gap Tax Shares are purchased by the Special
Purchaser, or (ii) the Committee delivers to the Participant a notice that the
Company is subject to an Applicable Restriction, but the Company gives the
Participant written confirmation that the purchase by the Special Purchaser of
the Shares represented by the Tandem SAR is permitted, and does not create a
default under its or the Company’s credit agreement (or other debt agreements),
or (iii) the call right of the Company is available pursuant to Section 17(a)
and the Company exercises such right pursuant to Section 5.9.3 of the Plan, or
(iv) Shares are to be purchased pursuant to Section 15(d), the Special Purchaser
shall purchase from the Participant all Shares issuable upon exercise of the Gap
Tax Option, or all of the Shares represented by that portion of the Tandem SAR
which cannot be exercised pursuant to Section 3(b), or all Shares in respect of
which such call rights have been exercised pursuant to Section 5.9.3 of the
Plan, or all of the Shares to be purchased as provided in Section 15(d), as the
case may be, on the date set out for such purchase in Section 16, or as provided
in Section 3(b), or as provided in Section 5.9.3 of the Plan, or as provided in
Section 15(d), as the case may be, and for the purchase price therein provided.
On such date, the Shares shall be purchased by the Special Purchaser, and shall
thereafter be transferred, along with the obligation of the Special Purchaser to
pay for the Shares, to a subsidiary of the Special Purchaser, which shall be
wound up into the Company. The Company agrees to the acquisition of such
subsidiary by the Company from the Special Purchaser for nominal consideration
and to the winding up of such subsidiary into the Company. The purchase price
for the Shares shall be paid by the Company within ten (10) business days after
completion of the winding-up of such subsidiary into the Company, which shall
occur promptly after exercising the call right.

18. Fair Market Value.

(a) For purposes of this Agreement, “Fair Market Value” means (a) with respect
to Equity Shares, Fair Market Value as defined in the Plan, and for any
purposes, including for any call and for purposes of Section 3, Section 12 and
Section 15, shall be determined without any discount for minority interest or
illiquidity, (b) with respect to any other asset means the amount for which a
willing buyer and willing seller would purchase and sell the asset in an
efficient market, and (c) with respect to any liability means the amount which a
willing creditor would accept to discharge such liability and which a willing
debtor would pay to discharge such liability in an efficient market.

(b) The “Loral Stake FMV” means: (i) the Fair Market Value of the total
consideration that is to be paid to the holders of Loral equity in the Loral
Transaction, plus (ii) the Fair Market Value immediately prior to closing on the
date of the closing of a Loral Transaction of any indebtedness of Loral incurred
to fund cash distributions to the holders of Loral equity, less (iii) the
amount, if any, by which the Fair Market Value of Loral’s assets (excluding the
Equity Shares) exceeds the Fair Market Value of Loral’s liabilities (other than
liabilities included in clause (ii) above). Loral shall cooperate with the Board
in its determination of Fair Market Value for purposes of Sections 12, 15 and
18.

(c) If the Participant or Loral (with respect to Fair Market Determinations for
the purposes of Section 12, 15 and/or 18) does not agree with the Fair Market
Value as determined by the Board pursuant to the Plan and this Section 18, the
Participant or Loral, as the case may be (the “Objector”) shall notify the Board
in writing of such objection within fifteen (15) days of receipt of written
notice of such Fair Market Value, and shall provide to the Board his own
determination of Fair Market Value in writing no later than thirty (30) days of
such receipt. The Board shall submit the determinations of Fair Market Value to
an investment banker or valuation service agreed upon in good faith by the
Board, Loral and the Participant (an “Appraiser”) to choose one of the
determinations as the most appropriate valuation of the Fair Market Value of the
Shares. All fees of the Appraiser shall be paid (a) by the Company if the
Appraiser chooses an Objector’s determination of Fair Market Value, and (b) by
the Objector if the Appraiser chooses the Board’s determination of Fair Market
Value. For the avoidance of doubt, the provisions of this paragraph (c) shall
also apply to the determination of the Loral Stake FMV.

19. Dividends. In the event that the Company pays a dividend to the holders of
its Equity Shares, the Board will provide for the crediting of a notional
account established on the books and records of the Company (the “Notional
Account”) for the Participant (but such Notional Account shall not be
established and the Participant shall have no rights hereunder to the extent it
would not be permitted under Section 409A of the Code) an amount equal to
(a) the per-share dividend payable to holders of its Equity Shares multiplied by
(b) the number of Shares subject to the Award on the payment date; provided,
that, notwithstanding the foregoing, the Participant may elect, upon notice of
an impending dividend, and in lieu of some or all of the amount credited to the
Notional Account, to have the Board adjust in its good faith determination the
(i) Exercise Price with respect to the Option, (ii) the SAR Base Price with
respect to the Tandem SAR, and/or (iii) the number of Shares subject to the
Award, or to have the Board otherwise substitute such Award, in any case so as
to prevent dilution or enlargement of rights, and provided that such adjustment
or substitution, and any election to adjust or substitute, is done in accordance
with and only to the extent permitted by the provisions of (1) Sections 409A and
424 of the Code, to the extent the Participant is subject to taxation in the
U.S., and/or (2) Sections 7(1.4) or proposed Sections 110(1.7) and (1.8), to the
extent such Sections become effective and apply to any such adjustment or
substitution, of the Income Tax Act (Canada), to the extent the Participant is
subject to taxation in Canada. Amounts credited to the Participant’s Notional
Account will be distributed at the time of vesting of the Award. On the date and
to the extent a portion of the Award is forfeited, a Participant will forfeit
any amounts remaining in his Notional Account and which are attributable to such
forfeited portion of the Award.

20. Share Repurchasing. In the event the Company repurchases or offers to
repurchase its Shares from both Loral or PSP or their respective Affiliates, or
their respective permitted transferees, on a substantially pro rata basis, the
Company shall also offer to repurchase Shares from Participant on the same basis
to the extent such offer is legally permitted. Such pro rata portion shall be
based on all Shares issued to Participant and all Awards outstanding that were
granted to Participant, whether vested or unvested. Participant shall accept
such offer within ten (10) business days of its being made or shall be deemed to
have rejected such offer and, if accepted, the sale and purchase shall close at
the same time as the closing of the stock purchase from Loral and PSP or their
respective Affiliates. To the extent necessary to permit the sale, additional
Awards shall vest in order of the next vesting tranches.

21. Taxes and Withholding. No later than the date of exercise of the Award
granted hereunder, the Participant shall pay to the Company or make arrangements
satisfactory to the Board regarding payment of any Canadian federal, provincial,
and local taxes, and any U.S. taxes applicable to the Participant, of any kind
required by law to be withheld upon the exercise of such Award. In the event the
Participant exercises the Tandem SAR, then the Participant shall satisfy the
Minimum Withholding Amount due upon exercise of the Tandem SAR by having the
Company remit to the appropriate taxing authority the cash to which the
Participant is entitled upon exercise of the Tandem SAR pursuant to Section 3
above. Notwithstanding the foregoing, the Company shall, to the extent permitted
or required by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any Canadian federal, provincial, and local
taxes and any applicable U.S. taxes of any kind required by law to be withheld
upon the exercise of such Award.

22. Integration. This Grant Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof, including the
Employment Agreement, contain the entire understanding of the parties with
respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth in this Grant
Agreement, in the Employment Agreement and in the Plan. This Grant Agreement,
the Employment Agreement and the Plan, supersede all prior agreements and
understandings between the parties with respect to its subject matter.

23. Counterparts. This Grant Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

24. Governing Law. This Grant Agreement shall be governed by and construed and
enforced in accordance with the laws of the Province of Ontario, Canada without
regard to the provisions governing conflict of laws.

25. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan, including the Accession Agreement attached thereto as
Exhibit A. The Participant hereby acknowledges that all reasonable decisions,
determinations and interpretations of the Board in respect of the Plan, this
Grant Agreement and the Award shall be final and conclusive. The Participant
further acknowledges that, prior to the existence of a Public Market, no
exercise of the Award or any portion thereof shall be effective unless and until
the Participant has executed an Accession Agreement and the Participant hereby
agrees to be bound thereby. The Participant acknowledges that, among other
provisions, the Plan contains a “call-right” and agrees that such “call-right”
may be exercised by the Company or its designee (with the Company having the
right to enforce the right of the designee).

26. Limitation on Liability. The Participant acknowledges that only the Special
Purchaser, its subsidiary to which the Share and the obligations to pay for the
Shares are transferred and the Company shall be liable or responsible to the
Participant in respect of the purchase of the Shares under the provisions of
this Agreement related to actions of the Company, the Special Purchaser and its
subsidiary, and no direct or indirect shareholder of the Special Purchaser or
any director or officer of the Special Purchaser or such subsidiary shall be
liable with respect thereof (except as expressly provided hereunder).

IN WITNESS WHEREOF, the Company, the Employer, Participant, Loral, and PSP have
each caused this Grant Agreement to be duly executed by its duly authorized
officer and said Participant has hereunto signed this Grant Agreement on his own
behalf, thereby representing that he has carefully read and understands this
Grant Agreement, the Plan and the Accession Agreement as of the day and year
first written above.

      Telesat Holdings Inc.  


By:  
/s/ Chris DiFrancesco
   
 
Telesat Canada  


By:  
/s/ Chris DiFrancesco
   
 
Loral Space & Communications Inc. By:  
/s/ Avi Katz
   
 
Public Sector Pension Investment Board By:  
/s/ Daniel Garant
   
 
   
Executive Vice President and Chief Investment Officer
   
/s/ Antoine Bisson-McLernon
   
Managing Director—Private Equity, Americas
4440480 Canada Inc.  


By:  
/s/ Avi Katz
   
 
   
/s/ Michael C. Schwartz
   
 
   
Michael C. Schwartz

SCHEDULE “A”
TO THE GRANT AGREEMENT

The Participant may not transfer any Shares or other securities received upon
the exercise of the Award, or Shares resulting from the conversion of the Shares
into other Equity Shares, or any interest therein, (in this Schedule A,
“Shares”) to any person except as permitted herein:



(i)   The Participant may transfer Shares to a Permitted Transferee as defined
in Section 5.5 of the Plan (with the prior consent of the Board, which consent
may be withheld in the Board’s sole discretion), or to a Canadian immigration
trust, subject to compliance with the conditions precedent set out in
Section 5.6 of the Plan, modified as need be to contemplate a transfer of
Shares, instead of a transfer of an Award;



(ii)   Prior to the completion by the Company of an Initial Public Offering for
Equity Shares of the Company, there shall be no transfer of Shares except as
provided in (i) above, or as otherwise expressly provided in the Grant
Agreement.



(iii)   After the completion of an Initial Public Offering for Equity Shares of
the Company, the Participant shall be entitled to sell without restriction the
Selldown Percentage of Shares acquired by the Participant upon exercise of the
Award (and Shares subject to the Award which have vested). The “Selldown
Percentage” shall equal (a) the percentage of all Equity Shares as shall have
been sold by PSP or Loral (and their Permitted Transferees as defined in the
Accession Agreement) in the Initial Public Offering or after the Initial Public
Offering (other than sales to PSP, Loral or a Permitted Transferee as defined in
the Accession Agreement) relative to the number of Equity Shares held by PSP and
Loral immediately prior to the Initial Public Offering or (b) 100% if PSP, Loral
and their Permitted Transferees (as defined in the Accession Agreement) cease to
hold at least 70% of all Equity Shares following the Initial Public Offering.



(iv)   The Participant shall be entitled to participate in any public offering
of Common Shares of the Company including an initial public offering in the
manner provided in Sections 6.03 and 6.04 of the Unanimous Shareholders
Agreement, but with the status only of “Included Holder” as defined in
Section 6.03, provided that in no event shall the number of shares subject to
such participation exceed the Selldown Percentage.



(v)   References on this Schedule to PSP or Loral shall also include their
respective subsidiaries owning Equity Shares.



(vi)   Definitions:

“Competitor” is any corporation, firm, partnership, proprietorship or other
entity which engages in the Satellite Business (as defined below) in any of the
same countries, states, provinces or other political subdivisions of countries
in which the Company or its Subsidiaries are engaged in the Satellite Business
as of the date of Participant’s termination of employment and is a material
competitor of the Company (or its Subsidiaries) in such countries, states,
provinces or other political subdivisions of countries with respect to a
material amount of Satellite Business of the Company and its Subsidiaries (what
is material being determined based on the 5-year business plan in effect for the
Company and its Subsidiaries as of the date of Participant’s termination of
employment).

“Satellite Business” shall mean the business of communication of electronic
video, data, voice or other information by transmission by satellite operating
in the Fixed Satellite Service frequencies for hire in any of the geographic
areas in which the Company or its Subsidiaries operate such Fixed Satellite
Service frequencies as of the date of Participant’s termination of employment.

